DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-5, claim 1 recites ‘the disconnection detection part that detects’.  This limitation is being interpreted under 35 USC 112(f).  A review of the specification reveals that the disconnection detection part is the ECU executing an algorithm stored in memory (See published spec para. 31; ECU known in the art as the car’s computer which has a processor and memory for executing algorithms)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Remboski (2003/0043750), and further in view of DeBoer (2005/0122899).

Regarding claim 1, Remboski discloses a communication system that has a communication line configured in a loop form and a transmission path having a coupling connector provided at each of a plurality of connection positions on the communication line, the communication system comprising: (See Remboski fig. 4; communication system with a plurality of paths which form loops; each of the network elements (40) have coupling connector which connect it to the network)
a path switch; (See Remboski fig. 4, para. 42; switching paths when disruption; that is the part of the network element that switches to another path)
a disconnection detection part; (See Remboski para. 52; fault detection; that is part of device that detects the fault (e.g. disconnection))
wherein the disconnection detection part that detects presence or absence of disconnection in one or more paths included in the communication line is provided inside or near one or a plurality of the coupling connectors, (See Remboski fig. 10, para. 52; network element 138 detects a fault (part that detects fault is ‘disconnection detection part’) and is provided near or inside the part that couples to the network (e.g. coupling connectors))
(See Remboski para. 43; spanning tree which starts at root node (e.g. gateway) and defines paths (e.g. a routing map) within the active network; network elements are connected to communication lines)
wherein when the disconnection detection part detects presence of disconnection, (See Remboski fig. 10, para. 52; network element 138 detects a fault (part that detects fault is ‘disconnection detection part’) and is provided near or inside the part that couples to the network (e.g. coupling connectors))
Remboski discloses when there is a disruption a different path can be used.  (See Remboski fig. 4, para. 42)  Remboski does not explicitly disclose cutting off a part of the communication line in a steady state near the coupling connector and switching to a connected state and changing content of the routing map to enable use of path.  However, DeBoer does disclose cutting off a part of the communication line in a steady state near the coupling connector and switching to a connected state and changing content of the routing map to enable use of path.  (See DeBoer para. 16, 65; when failure detected the device switches to a backup path and changes switch fabric of devices according to switching instructions to enable use of the backup path; backup path is in steady state (available) but not used (e.g. cut off) until it is used)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Remboski to include the teaching of cutting off a part of the communication line in a steady state near the coupling connector and switching to a connected state and changing content of the routing map to enable use of 

Regarding claim 2, Remboski in view of DeBoer discloses the communication system according to claim 1, 
wherein the communication line includes a first trunk line, a second trunk line, and a backup line, 
wherein a first coupling connector is connected to an end of the first trunk line,
wherein a second coupling connector is connected to an end of the second trunk line, 
wherein the backup line is connected between the first coupling connector and the second coupling connector, and (See Remboski fig. 4; network element attached to device 44 via line 42 has a path to 50; first trunk line is connection via path 60; second trunk line is connection to network element 40; backup line is connection via path 62; first coupling connector is part that connects path 60 to the network element; second coupling connector is part that connects second from left and second down circle which represents another network element to network element; backup line via path 62 is between path 60 and connection with network element 40)
wherein the path switch that turns on and off a connected state of the backup line is provided in at least one of the first coupling connector and the second coupling connector. (See DeBoer para. 16, 65; when failure detected the device switches to a backup path and changes switch fabric of devices according to switching instructions to enable use of the backup path; backup path is in steady state (available) but not used (e.g. cut off) until it is used; part that performs this step is the coupling connector)  The motivation being to allow for little downtime when a path fails and further to allow for fast backup path routing when a link is faulty and further to ensure network connectivity and further using known methods (protection paths) which yields predictable results (more satisfied end users and meeting terms of agreement for customers) and further ensure critical links can recover quickly and further allow for smaller device size (as opposed to this being a separate part).

	Regarding claim 3, Remboski in view of DeBoer discloses the communication system according to claim 2, wherein the first coupling connector is provided with a first path switch and a first disconnection detection part,
wherein the second coupling connector is provided with a second path switch and a second disconnection detection part, and 
wherein when one of the first disconnection detection part and the second disconnection detection part detects disconnection of the first trunk line or disconnection of the second trunk line, the communication path control part switches both the first path switch and the second path switch to a state in which the backup line is connected. (See Remboski fig. 4; backup path is activated and 2nd down and 2nd to the left network element is switched to take the backup path (62) and network element connected to device 44 switches its path to the backup path which is connected to  2nd down and 2nd to the left network element)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Remboski (2003/0043750), and further in view of DeBoer (2005/0122899) and further in view of Hu (2012/0243403) and further in view of Ryhorchuk (7,113,698).

	Regarding claim 4, Remboski in view of DeBoer discloses the communication system according to claim 3.  Remboski in view of DeBoer do not explicitly disclose wherein a failure is reported to a managing device.  However, Hu does disclose wherein a failure is reported to a managing device.  (See Hu para. 127; reporting failure to manager)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Remboski in view of DeBoer to include the teaching of wherein a failure is reported to a managing device of Hu with the motivation being to allow for corrective action to be taken and further to allow for the most optimal corrective action to be performed (manager may have additional information to make the best reroute etc.).
	Remboski in view of DeBoer in view of Hu do not explicitly disclose sending neighboring nodes information to determine a failure.  However, Ryhorchuk does disclose sending neighboring nodes information to determine a failure.  (See Ryhorchuk col. 9, lines 54-69)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Remboski in view of DeBoer in view of Hu to include the teaching of sending neighboring nodes information to determine a failure of Ryhorchuk with the motivation being to allow for immediate rerouting while the most optimal path can be determined and further to allow for maximum uptime.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Remboski (2003/0043750), and further in view of DeBoer (2005/0122899) and further in view of Hu (2012/0243403) and further in view of Ryhorchuk (7,113,698) and further in view of Carpini (2015/0304743).

Regarding claim 5, Remboski in view of DeBoer in view of Hu in view of Ryhorchuk discloses the communication system according to claim 4.   Remboski in view of DeBoer in view of Hu in view of Ryhorchuk do not explicitly disclose using an out-of-band channel to transmit fault messages.  However, Carpini does disclose using an out-of-band channel to transmit fault messages.  (See Carpini para. 89; fault message sent out of band)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Remboski in view of DeBoer in view of Hu in view of Ryhorchuk to include the teaching of using an out-of-band channel to transmit fault messages of Carpini with the motivation being to allow for communication when a link may be down and further to separate control messaging from channel traffic to allow for more bandwidth available for actual data and further for security purposes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/           Primary Examiner, Art Unit 2461